 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:16-cv-02299-TLN-CKD
12                        Plaintiff,
13           v.                                         ORDER
14    MAZYAR YAGHOUBIAN, et al.
15                        Defendants.
16

17          At an October 3, 2018 judgment debtor examination, defendant Chris Camp failed to

18   appear. (ECF No. 80.) Subsequently, on October 25, 2018, defendants Kareem Ahmed and Chris

19   Camp filed a motion to vacate judgment, which is set for hearing on December 12, 2018 at 10:00

20   a.m. before the undersigned. (ECF No. 81.)

21          On November 2, 2018, plaintiff submitted a proposed certification of fact of contempt.

22   (ECF No. 82.) There within, plaintiff requests that the court enter an order to show cause

23   regarding contempt against Chris Camp based on his failure to appear. (ECF No. 82-1 at 1.)

24   Having reviewed plaintiff’s request and the applicable law, the court concludes that an order to

25   show cause is appropriate at this juncture. See 28 U.S.C. § 636; Fed. R. Crim. P. 42.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Plaintiff’s proposed certification of fact of contempt (ECF No. 82) is GRANTED IN

28                PART on the terms outlined in this order.
                                                       1
 1         2. Chris Camp shall personally appear before Judge Delaney on December 12, 2018 at

 2            10:00 a.m. in Courtroom No. 24 of the United States Courthouse located at 501 I

 3            Street, Sacramento, CA to SHOW CAUSE why he should not be held in contempt or

 4            have other appropriate sanctions imposed against him for failure to appear at the

 5            October 3, 2018 judgment debtor examination.

 6         3. Because the court is also hearing defendants’ motion to vacate judgment on December

 7            12, 2018, a continued judgment debtor examination will not be set at this time.

 8         4. Plaintiff shall promptly serve a copy of this order on Chris Camp at his last-known

 9            address by mail, and if possible, provide additional notice via e-mail or telephone at

10            any last-known e-mail address or telephone number. Plaintiff shall forthwith file a

11            proof of service on the court’s docket documenting such service.

12         5. Chris Camp is hereby CAUTIONED that failure to appear at the show cause hearing

13            may result in a finding of contempt, the issuance of a bench warrant for his arrest,

14            and/or the imposition of any other appropriate sanctions.

15   Dated: November 7, 2018
                                                   _____________________________________
16
                                                   CAROLYN K. DELANEY
17                                                 UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                     2
